Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. Upon reconsidering, the finality of the office action has been withdrawn and  reopened for examination. The Applicant’s response to the office action filed on September 02, 2022 is acknowledged.
                                               Status of the Application
2. Claims 1-2, 4, 6, 11-15, 21-22, 24, 28-30, 32 and 36-39 are pending under examination. Claims 3, 5, 7-10, 16-20, 23, 25-27, 31, 33-35 and 40-63 were canceled. The Applicant’s arguments were fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being obvious over Turchinovich in view of Chenchik et al. has been withdrawn in view of no teaching of 2’ fluoro ribonucleotide(s).
                                             Claim Rejections - 35 USC § 103
4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 11-15, 21-22, 24, 28-30, 32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2017/048993) in view of Vigneault et al. (WO 2014/144495). 
        Chang et al. teach a method of claim 1-2, 4, 6, 11-14, 29-30, 32, 36-39,  for generating a complementary DNA (cDNA) strand with a 3’ adapter region, the method comprising: combining an RNA template (mRNA) with a cDNA synthesis primer, a template switching oligonucleotide (TSO), and a reverse transcriptase under cDNA synthesis conditions wherein the TSO comprises a 5’ adapter region and a 3’ annealing region comprising at least one 2’-fluoro-ribonucleotide and producing cDNA ((page 9, line 5-14, page 18, line 28-34, page 21, line 25-34, page 22, line 1-22, page 27, line 1-23), wherein the cDNA synthesis primer anneals to the RNA template and the reverse transcriptase generates an RNA-cDNA intermediate from the annealed cDNA synthesis primer, wherein the cDNA strand of the RNA-cDNA intermediate comprises a 3’ overhang (pre-tagmentation primer binding site) (page 9, line 5-31, page 21, line 25-34, page 22, line 1-22, page 27, line 1-23, page 14, line 1-34, page 15, line 1-33, page 16, line 1-34); and (ii) the 3’ annealing region of the TSO anneals to the 3’ annealing region and the reverse transcriptase extends the 3' end of the cDNA strand of the RNA-cDNA intermediate using the annealed TSO as a template (page 9, line 5-31, page 21, line 25-34, page 22, line 1-22, page 27, line 1-23) ; thereby generating a cDNA strand comprising a 3’adapter region (page 9, line 5-31, page 21, line 25-34, page 22, line 1-22, page 27, line 1-23, page 14, line 1-34, page 15, line 1-33, page 16, line 1-34, page 18, line 28-34, page 19, line 1-34, page 20, line 1-34).
      With reference to claim 15, Chang  et al. teach comprising amplifying the cDNA strand comprising the 3’ adapter region and wherein the 5’ adapter region of the TSO further comprises one or more of: a barcode sequence, a unique molecule identifier (UMI), an amplification primer sequence, a sequencing primer sequence, a capture primer sequence, a sequence-specific nuclease cleavage site, a modified nucleotide a biotinylated nucleotide, and a 5’ modification (page 20, line 5-11).
   With reference to claims 21-22, 24, 28, Chang et al. teach that the RNA template is selected from the group consisting of: mRNA, non-coding RNA, miRNA, siRNA, piRNA, IncRNA, and ribosomal RNA or the RNA template is an mRNA and wherein the mRNA template has a poly-A tail at the 3’-end, and wherein the cDNA synthesis primer comprises a 3’ poly-T sequence complementary to the poly-A tail and the cDNA synthesis primer and the reverse transcriptase are combined with the RNA template under cDNA synthesis conditions to form a pre-extension mixture to generate the RNA-cDNA intermediate prior to combining with the TSO (page 27, line 1-23, page 10, line 21-34, page 11, line 1-3, page 14, line 1-34, page 15, line 1-33, page 16, line 1-34, page 18, line 28-34, page 19, line 1-34, page 20, line 1-34). 
      However, with reference to claims Chang et al. did not teach cDNA having 3’ overhang. 
     Vigneault et al. teach cDNA synthesis using capSwitch oligos (template switch oligos) comprising three riboguanines, which allows adding terminal cytosines to the extension product producing 3’ overhang universal sequence at all cDNA fragments to continue extending cDNA (para 00873, 00875, 00145, 0565, 0583, 00767-00773) wherein the ribonucleotides comprise 2’-fluoro-riboguanines (para 0516).
       It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Chang et al. with the adding 3’ riboguanine to create an overhang as taught by Vigneault et al. to improve the efficiency of synthesizing full length cDNA. The ordinary person skilled in the art would have motivated to combine the method of Chang et al. with the adding 3’ riboguanine to create an overhang as taught by Vigneault et al. and have a reasonable expectation of success that the combination would improve the efficiency of synthesizing full-length cDNA because Vigneault et al. explicitly taught creating an extension product having 3’ overhang facilitates extending cDNA continuously (para 0565, 0583) and such a modification of the method is considered obvious over the cited prior art. Further, as noted in In re Aller, 105 USPQ 233 at 235, more particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of hybridization conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                      Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637